Citation Nr: 1511032	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a back disability, to include a congenital deformity of the lumbar spine with spondylolysis and a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Veteran testified during a Travel Board hearing before the undersigned.  

In a May 2014 decision, the Board denied the Veteran's claim for entitlement to an initial compensable disability rating for bilateral hearing loss.  In January 2015, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's May 2014 decision with respect to the denial of entitlement to an initial compensable disability rating for bilateral hearing loss, and remanded the appeal for further action consistent with its memorandum decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the January 2015 memorandum decision.  In the May 2014 decision, the Board also remanded the claim for entitlement to service connection for a back disability for further evidentiary development.  The claim is back before the Board for further appellate proceedings.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Bilateral Hearing Loss

In a January 2015 Joint Motion for Partial Remand, the Court vacated the portion of the May 2014 Board's decision that denied the claim for entitlement to an initial compensable disability rating for bilateral hearing loss.  In particular, the Court found that the Veteran's bilateral hearing loss disability worsened subsequent to the August 2010 VA audiology examination, and therefore, that examination was inadequate for rating purposes.  See September 2013 VA primary care clinic visit notation.  In light of the foregoing, a new VA examination is warranted to assess the current severity of the Veteran's service-connected bilateral hearing loss disability.

Back Disability

The Veteran contends that his back disability, diagnosed as a congenital deformity of the lumbar spine with spondylolysis, was aggravated by his active duty service.  In the alternative, the Veteran contends that his lumbosacral strain is etiologically related to his active duty service.  Specifically, in his June 2012 Travel Board hearing testimony, the Veteran claimed that his back disabilities were either caused or aggravated by his duties as an infantryman, which involved a great deal of walking with heavy rucksacks on his back.  The Veteran also claimed that he was involved in a motor vehicle accident in service, in which an armored personnel carrier he was riding in went off a small embankment.  He indicated that he went to sick call after this accident and was seen for his back condition.  

Prior to entering service, a medical record dated in November 1965 showed the Veteran injured his neck (not his back) in the gym.  On the Veteran's entrance examination in November 1965, his spine was evaluated as normal and he did not have any complaints of recurrent back pain.  Service treatment records (STRs) showed that the Veteran was treated numerous times during service for back pain.  STRs also  revealed that the Veteran was found to have a congenital disability of the lumbar spine.  On the Veteran's separation report of medical history in December 1967, he reported recurrent back pain for a long time.  On his separation examination, a congenital deformity of L5, L6, and S1 with spondylolisis was noted.

Pursuant to a May 2014 Board remand, the Veteran was afforded a VA examination in July 2014.  The examiner diagnosed a lumbosacral strain.  In pertinent part, the examiner found that the Veteran had a history of low back pain/strain and a congenital back disorder which existed prior to service.  The examiner found no permanent worsening or aggravation due to the Veteran's service.  The examiner noted that post-service records documented low back pain and stiffness with osteoarthritis in 2011, years after service.  He noted however, that current films did not document any osteoarthritis.  The examiner explained that the Veteran's congenital deformity at L5, L6, and S1 with spondylolysis and lumbarization of the sacrum constituted a congenital condition.  He found no objective documentation of any permanent worsening or aggravation in the severity of the Veteran's back condition as a result of his military service.  He indicated that the diagnosis currently remained LS strain with no osteoarthritis, and there was no additional condition due to an in-service disease or injury superimposed upon such defect.  The examiner noted that the November 2010 private treatment record noting chronic lumbar pain for years (since 1963), "probably aggravated by military service," was not substantiated by the medical records and was merely speculative.

The Board finds this opinion to be inadequate.  Although the examiner provided an opinion regarding the Veteran's congenital deformity at L5, L6, and S1 with spondylolysis and lumbarization of the sacrum, the examiner failed to provide an etiology opinion regarding the Veteran's currently diagnosed lumbosacral strain, which was not shown to have existed prior to service and is not a congenital deformity.  Under the duty to assist, an addendum opinion must be obtained which addresses the etiology of the Veteran's currently diagnosed lumbosacral strain.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, schedule the Veteran for a VA audiological 
	examination.  All appropriate tests should be 
	conducted.  The entire claims file, including a copy of 
	this remand, must be made available to the examiner, 
	and the examination report should note review of the 
	file.

	If possible, pure tone thresholds at 1000, 2000, 3000, 
	and 4000 Hertz should be recorded for each ear, and a 
	puretone threshold average derived for each ear, as 
	well as a controlled sppech discrimination score for 
	each ear, in accordance with 38 C.F.R. § 4.85 and 
	4.86.

	The examiner should render specific findings as to the 
	impact of the service-connected bilateral hearing loss 
	on the Veteran's ability to work, as well as its effects 
	on everyday life.

	These specific findings are needed to rate the 
	Veteran's disability in accordance with the rating 
	schedule.  It is therefore important that the examiner
   furnish the requested information.

3.   After completing the development in step 1, return the
   claims file to the July 2014 VA examiner to obtain an 
   addendum opinion regarding the etiology of the 
   Veteran's current back disability, diagnosed as a 
   lumbosacral strain.  If the July 2014 VA examiner is 
   not available, the claims folder should be reviewed by 
   another examiner.  The claims folder, including a copy 
   of this remand, should be reviewed by the examiner.  
   If, and only if, determined necessary by the VA 
   examiner, the Veteran should be scheduled for another
   VA examination.
   
   The examiner should specifically state:
   
   	Whether there is a 50 percent probability or 
   	greater that the Veteran's currently diagnosed 
   	lumbosacral strain is etiologically related to his 
   	active duty service, to specifically include his 
   	complaints of low back pain in service.
   
   The examiner should specifically address the 
   Veteran's numerous complaints of back pain in 
   service.
   
   The examiner is advised that the Veteran is competent 
   to report his symptoms and history, and such reports, 
   including those of continuity of symptomatology, 
   must be acknowledged and considered in formulating 
   any opinion.
   
   If the examiner rejects the Veteran's reports, the 
   examiner must provide a reason for doing so.
   
   A complete rationale must be provided for all opinions 
   expressed and all contradictory evidence must be 
   addressed.  If the requested opinion cannot be made 
   without resort to speculation, the examiner must state 
   this and specifically explain why an opinion cannot be 
   provided without resort to speculation.

4.   Thereafter, adjudicate the issues of entitlement to an 
	initial compensable disability rating for bilateral 
	hearing loss and entitlement to service connection for 
	a back disability.  If either of the issues are denied, a 
	supplemental statement of the case should be provided 
	to the Veteran and his representative after according 
	the requisite time to respond.  The matter should then 
	be returned to the Board for appropriate appellate 
	review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




